Per Curiam.
The statements in the certificate of death furnished by plaintiff as part of her proofs and put in evidence on the trial are in the nature of admissions (Rudolph v. John Hancock Mutual Life Ins. Co., 251 N. Y. 208; Scheiner v. Metropolitan Life Ins. Co. 236 App. Div. 24), and while it is certified therein that “ I am unable to state definitely the cause of death,” the incorporation of the diagnosis that deceased suffered three years from hypertensive heart disease, and for five years from pulmonary fibrosis is evidence which supports the defense that the insured was not in good health at the date of the policy. Plaintiff not only offered no evidence that the insured was in sound health, but on cross-examination stated that he was in the hospital each year, 1930, 1931 and 1932 — that he occasionally went for observation.
Judgments reversed, with thirty dollars costs as of one appeal, and judgments directed for defendant dismissing the complaints, with costs.
All concur; present, Lydon, Levy and Frankenthaler, JJ.